Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howard Lee Gorrell appeals the district court’s dismissal of his claims against Martin O’Malley, the Governor of Maryland, challenging a 2011 Maryland redistricting plan. The record establishes that Gorrell moved to Washington state after the commencement of this action. He is thus no longer a resident of Maryland and lacks standing to challenge the Governor’s redistricting plan. Because Gorrell lacks standing to proceed, we lack jurisdiction to review his claims. See, e.g., Shaw v. Hunt, 517 U.S. 899, 904, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996); United States v. Hays, 515 U.S. 737, 745, 115 S.Ct. 2431, 132 L.Ed.2d 635 (1995). We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.